                              Case 1:20-cv-10444-DJC Document 1-1 Filed 03/04/20 Page 1 of 1
JS44 (Rev. 06/17)                                                          CIVIL COVER SHEET
The JS 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by law, except as
provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is required for the use of the Clerk of Court for the
purpose of initiating the civil docket sheet. (SEE INSTRUCTIONS ON NEXT PAGE OF THIS FORM.)
L (a) PLAINTIFFS                                                                                             DEFENDANTS
    Neural Magic, Inc.                                                                                      Facebook, Inc. and Aleksandar Zlateski

      (b) County of Residence of First Listed Plaintiff            Middlesex, MA                             County of Residence of First Listed Defendant                   San Mateo County, CA
                                   (EXCEPTIN US. PLAINTIFF CASES)                                                                    (IN US. PLAINTIFF CASES ONLY)
                                                                                                             NOTE;       IN LAND CONDEMNATION CASES, USE THE LOCATION OF
                                                                                                                         THE TRACT OF LAND INVOLVED.

      (c) Attorneys (Firm Name, Address, and Telephone Number)                                                Attorneys (If Knowm)
    Quinn Emanuel Urquhart & Sullivan, LLP
    111 Huntington Avenue, Suite 520, Boston, MA 02199
    617-712-7100
IL BASIS OF JURISDICTION (Place an “X” in One Box Only)                                         III. CITIZENSHIP OF PRINCIPAL PARTIES                                  ”X” in One Box for Plaintiff
                                                                                                         (For Diversity Cases Only)                             and One Box for Defendant)
□ 1     U.S. Government                ^3      Federal Question                                                                   PTF  DEF                                      PTF       DEE
           Plaintiff                             (U.S. Government Not a Party)                      Citizen of This State          □ 1 □ 1 Incorporated or Principal Place       □ 4      DA
                                                                                                                                             of Business In This State

D 2     U.S. Govermnent                □ 4     Diversity                                            Citizen of Another State          D 2       D   2     Incorporated a/7(7 Principal Place     □ 5     D 5
           Defendant                             (Indicate Citizenship ofParties in Item III)                                                                of Business In Another State

                                                                                                    Citizen or Subject of a           □ 3       D   3     Foreign Nation                         □ 6     0 6
                                                                                                      Foreign Country
IV. NATURE OF SUIT (Place an ”X" in One Box Only)                                                                                               Click here for: Nature of Suit Code Descriptions.
            CONTRACT                                ....... lORTS     I                                FQRFEITURE/PENALTY                        BANKRUPTCY                    OTHER STATUTES                     I
□    110 Insurance                      PERSONAL INJURY          PERSONAL INJURY                    □ 625 Drug Related Seizure             □ 422 Appeal 28 USC 158       □ 375 False Claims Act
□    120 Marine                       □ 310 Airplane                  □ 365 Personal Injury -               ofProperty21 use 881           □ 423 Withdrawal                    □ 376 QuiTam(31 USC
□    130 Miller Act                   □ 315 Airplane Product                Product Liability        □ 690 Other                                 28 USC 157                             3729(a))
□    140 Negotiable Instalment               Liability                □ 367 Health Care/                                                                                       □ 400 State Reapportiomnent
□    150 Recovery of Overpayment      □ 320 Assault, Libel &                Phannaceutical                                                 ___PROPERTY RIGHTS                  □ 410 Antitrust
         & Enforcement of Judgment           Slander                        Personal Injury                                                □ 820 Copyrights                    □ 430 Banks and Banking
□    151 Medicare Act                 □ 330 Federal Employers’              Product Liability                                              □ 830 Patent                        □ 450 Commerce
□    152 Recovery of Defaulted               Liability                □ 368 Asbestos Personal                                              □ 835 Patent - Abbreviated          □ 460 Deportation
         Student Loans                □ 340 Marine                           Injury Product                                                       New Drug Application         □ 470 Racketeer Influenced and
         (Excludes Veterans)          □ 345 Marine Product                  Liability                                                       □ 840 Trademark                             Corrupt Organizations
□    153 Recovery of Overpayment             Liability                 PERSONAL PROPERTY            __________ LABOR                          SOCIAL SECURITY                  □ 480 Consumer Credit
         of Veteran’s Benefits        □ 350 Motor Vehicle             □ 370 Other Fraud             □ 710 Fair Labor Standards              □ 861 HIA(1395ff)                  □ 490 Cable/Sat TV
□    160 Stockholders’Suits           □ 355 Motor Vehicle             □ 371 Truth in Lending               Act                              □ 862 Black Lung (923)             □ 850 Securities/Coimnodities/
□    190 Other Contract                     Product Liability         □ 380 Other Personal          □ 720 Labor/Management                  □ 863 DIWC/DIWW (405(g))                    Exchange
□    195 Contract Product Liability   □ 360 Other Personal                  Property Damage                Relations                        □ 864 SSID Title XVI               1^1^ 890 Other Statutory Actions
□    196 Franchise                          Injury                    □ 385 Property Damage         □ 740 Railway Labor Act                 □ 865 RSI (405(g))                 □ 891 Agricultural Acts
                                      □ 362 Personal Injury -               Product Liability       □ 751 Family and Medical                                                   □ 893 Environmental Matters
                                            Medical Malpractice                                            Leave Act                                                           □ 895 Freedom of Information
[        REAL PROPERTY                    CIVIL RIGHTS                 PRISONER PETITIONS           □ 790 Other Labor Litigation             FEDERAL TAX SUITS                          Act
□    210 Land Condemnation            □ 440 Other Civil Rights          Habeas Corpus;              □ 791 Employee Retirement              □ 870 Taxes (U.S. Plaintiff         □ 896 Arbitration
□    220 Foreclosure                  □ 441 Voting                    □ 463 Alien Detainee                Income Security Act                    or Defendant)                 □ 899 Administrative Procedure
□    230 Rent Lease & Ejectment       □ 442 Employment                □ 510 Motions to Vacate                                              □ 871 IRS—Third Party                        Act/Review or Appeal of
□    240 Torts to Land                □ 443 Housing/                        Sentence                                                             26 USC 7609                            Agency Decision
□    245 Tort Product Liability             Accommodations            □ 530 General                                                                                            □ 950 Constitutionality of
□    290 All Other Real Property      □ 445 Amer. w/Disabilities -    □ 535 Death Penalty                  IMMIGRATION                                                                  State Statutes
                                            Employment                  Other;                       □ 462 Naturalization Application
                                      □ 446 Amer. w/Disabilities -    □ 540 Mandamus & Other         □ 465 Other Immigration
                                            Other                     □ 550 Civil Rights                   Actions
                                      □ 448 Education                 □ 555 Prison Condition
                                                                      □ 560 Civil Detainee -
                                                                            Conditions of
                                                                            Confinement
V. ORIGIN (Place an           ‘X” in One Box Only)
     1 Original           □ 2 Removed from                 □ 3       Remanded from              □ 4 Reinstated or      ^ 5 Transferred from      □ 6 Multidistrict                        □ 8 Multidistrict
       Proceeding             State Court                            Appellate Court                Reopened               Another District              Litigation -                         Litigation -
                                                                                                                               (specify)                 Transfer                             Direct File
                                          Cite the U.S. Civil Statute under which you are filing (Do not cite jurisdictional statutes unless diversity):
                                             18U.S.C. ^ 1836__________________________________________________________________________
VI. CAUSE OF ACTION                       Brief description of cause:
                                             Trade secret misappropriation, breach of contract, M.G.L.c. 93A violations, tortious interference, unjust enrichment
VII. REQUESTED IN     □ CHECK IF THIS IS A CLASS ACTION                                                DEMAND $                                         CHECK YES only if demanded in complaint:
     COMPLAINT:          UNDER RULE 23, F.R.Cv.P.                                                                                                       JURY DEMAND;         M Yes      GNo
VIII. RELATED CASE(S)
                       (See in.structions):
      IF ANY                                JUDGE                                                                                             DOCKET NUMBER
DATE                                                                      SIGNATU RE OF ATTORNEY OF RECORD
03/04/2020
FOR OFFICE USE ONLY

     RECEIPT#                      AMOUNT                                     APPLYING IFP                                    JUDGE                               MAG. JUDGE
